DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I claims 1-10 in the reply filed on July 12, 2022 is acknowledged.  The traversal is on the ground(s) that the examination of the alleged inventions together would not place a serious search and/or examination burden.  This is not found persuasive because the instant application was filed under 35 USC 371 and not 35 USC 111. As pointed out in MPEP 1850, the decision in Caterpillar Tractor CO. v. Commissioner of Patents and Trademarks resulted in a determination that “when the Office considered international applications… during the national stage as a Designated or Elected Office under 35 USC 371, PCT rule 13.1 and 13.2 will be followed when considering unity of invention of claims of different categories without regard to the practice in national application filed under 35 USC 111.” The argument cited by Applicant regarding establishing burden concerns national US restriction practice applied to applications filed under 35 USC 111; since this application is a national stage application filed under 35 USC 371, arguments regarding burden are not applicable.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 12, 2022.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “flow path switching device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “to disconnect or communicate the first heat exchange portion and the second heat exchange portion” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Flow path switching device→ a first three-way reversing valve and a second three-way reversing valve

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 2, the claim includes three separate clauses (paragraphs 1, 2, or 3) claimed in the alternative. Accordingly, if one of paragraphs 1, 2, or 3 is met, the other clauses need not be met in order to read on the claim. This in itself is not unclear, however, the alternative clause of paragraph 2 refers to structure of the alternative clause of paragraph 1. For example clause 2 refers to the enhanced vapor injection port  and the inlet port which only have antecedent basis in alternative clause 1. This causes confusion as to if clause 2 requires the entirety of clause 1 to also be present, only some of clause to be present, or none of clause 1 is required. Since one could not determine what structure would be required if clause 2 of claim 2 were met, the metes and bounds of the claims cannot be determined and therefor unclear.
 For the purposes of examination, the examiner is going to treat the claim as if it read, “. . . or, the compressor comprises an enhanced vapor injection port and an inlet port, and in the heating and deicing mode, the second four-way valve is configured to enable the first heat exchange portion to be connected between the enhanced vapor injection port and the inlet port. . . “
	In reference to claim 3, in line 3, the claim refers to “the enhanced vapor injection port” and “the inlet port” in line 5. The enhanced vapor injection port and inlet port of claim 3 has antecedent basis in claim 2. However, claim 2 has three clauses all claimed in the alternative. Claim 2 can be met by a system that either includes the vapor injection port or the inlet port of the first paragraph, or has the vapor injection port or the inlet port of the second paragraph, or has the first heat exchange portion is positioned as in the third paragraph. If one of these clauses are met by the prior art, then the other clauses need not be present in the art. The clause of the third paragraph of claim 2 does not include a vapor injection port or inlet port. Accordingly, claim 2 can be met with a system that does not include a vapor injection port or an inlet port. As such, it is unclear if a system that meets the limitations of claim 2 paragraph 3, where an injection port or inlet port are not required, would be required to have an injection port and inlet port of claim 3. If the injection port and inlet port of claim 3 is required in such an instance, it’s not clear how much of the alternative structure of paragraphs 1 and 2 of claim 2 are also required. If the inlet port and vapor injection port would not be required, is the four way valve required to have the rest of the structure of claim 3? Or is the clause of claim 3 only required when either the alternatives of paragraphs 1 or 2 of claim 2 are also met. Since it is not clear what structure with respect to the vapor injection port and inlet port of claim 3 is required when the alternative of the third paragraph of claim 2 is met, the metes and bounds of the claim are unclear.
	For the purposes of examination, the examiner is going to treat claim 3 as modifying an alternative structure that is only required if the alternatives of the first or second paragraph of claim 2 is met, and not required if the third requirement  of claim 2 is met.
In reference to claim 4, the claim includes three separate clauses (paragraphs 1, 2, or 3) claimed in the alternative. Accordingly, if one of paragraphs 1, 2, or 3 is met, the other clauses need not be met in order to read on the claim. This in itself is not unclear, however, the alternative clause of paragraphs 2 and 3 refers to structure of the alternative clause of paragraph 1. For example clause 2 refers to the first three-way valve  and the second end of the first heat exchange portion which only have antecedent basis in alternative clause 1. This causes confusion as to if clause 2 requires the entirety of clause 1 to also be present, only some of clause to be present, or none of clause 1 is required. Since one could not determine what structure would be required if clause 2 of claim 2 were met, the metes and bounds of the claims cannot be determined and therefor unclear.
For the purposes of examination, the examiner is going to treat the claim as if it read, " . . .the flow path switching device comprise a first three-way reversing valve arranged on a first end of the first heat exchange portion, and a second three-way reversing valve arranged at a second end of the first heat exchange portion; or. . . “
Similarly, the clause of paragraph 3 refers to the throttling member. Again, the throttling member only has antecedent basis in the clause of paragraph 1 which causes confusion as to how much of the structure of clause 1 is required if at all. For the purposes of examination, the examiner is going to treat the claim as if it read, " a throttling member. . .”
Further, clause 3 of claim 4 refers to the third port and the inlet port. The third port and the inlet port only have antecedent basis in claim 3. However claim 3 is modifying an alternative clause of claim 2. It is unclear then if clause 3 of claim 4 can only be met if claim 3 is met which is only met if clauses 1 or 2 of claim 2 is met. Or, does only some of the structure of claims 3 and 4 need to be met? Since it is unclear if the third clause of claim 4 would need to be met if the third clause of claim 2 was met, the metes and bounds of the claim cannot be determined. For the purposes of examination, the examiner is going to treat the third clause of claim 4 to only be required if clause 1 or 2 of claim 2 is met.
	Claims 5- 10 are similarly unclear to the reasons provided above with respect to claims 2-4. For the sake of brevity, the examiner will not go into the details of each claim but in general, the claims have multiple clauses that are claimed in the alternative in the same claim. The alternative clauses refer to structure in previous alternative clauses which renders the metes and bounds of the claim unclear as it cannot be determined how much structure, if any of an alternative clause is required for any subsequent alternative clauses. For the purposes of examination, the examiner is going to treat the claims by removing any reference to previous alternative clauses in the same claim and changing the “the” to “a/an”. Further, claims 5-10 refer to structure in previous claims that were claimed in the alternative. For the reasons above, such claim language is confusing as the metes and bounds of the claims cannot be determined. For the purposes of examination, if a clause refers to elements of a claim that was claimed in the alternative, any subsequent limitations which would further limit the alternative structure is not required if that alternative limitation is not met in the parent. Further clarification will be provided in the following rejections of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN10-3743156 to Lu et al.,(provided by Applicant on the IDS filed 7/9/2020)  hereinafter referred to as Lu (see English language translation provided herewith).
In reference to claim 1, Lu discloses the claimed invention including:
A heat pump system, see figures 4a-4e comprising:
a compressor (430);
an indoor heat exchanger (410);
an outdoor heat exchanger (420) comprising a first heat exchange portion (f2) and a second heat exchange portion (f1), wherein a flow path switching device (471 and 472, see [0083]) is provided between the first heat exchange portion (f2) and the second heat exchange portion (f1) configured to disconnect (as in figure 4a) or communicate (as in figure 4c) the first heat exchange portion (f2) and the second heat exchange portion (f1);
a first four-way valve (450), configured to switch the flow direction of a refrigerant between the outdoor heat exchanger (420) and the indoor heat exchanger (410); and
a second four-way valve (461), configured to enable a high-temperature refrigerant to be input into the first heat exchange portion (f2) in a heating mode, so as to enable the heat pump system to operate in a heating and deicing mode [0079].
In reference to claim 2, Lu discloses the claimed invention including:
the first heat exchange portion (f2) is positioned at the bottom of the outdoor heat exchanger, and the second heat exchange portion (f1) is positioned above the first heat exchange portion, see annotated reference below and note that at least a portion of the second heat exchange portion is located above the first.

    PNG
    media_image1.png
    379
    780
    media_image1.png
    Greyscale


In reference to claim 3, Lu discloses the claimed invention.
Note that with respect to claim 3, the limitations refer to the enhanced vapor injection port and the inlet port. Accordingly, it is assumed that claim 3 only limits those clauses of claim 2 that includes the enhanced vapor injection port and inlet port (see rejection of claim 3 supra with respect to 35 USC 112b.  Accordingly, Lu is considered to meet the limitations of claim 3 since clause 3 of claim 2 remains unchanged and Lu teaches the features of clause 2 of claim 2.
In reference to claim 4, Lu discloses the claimed invention.
the flow path switching device comprises a three-way reversing valve (472) arranged at a first end of the first heat exchange portion (f2), and a second three-way reversing valve (471)  arranged at a second end of the first heat exchange portion (f2), see figure 4a and [0083] where both valves (471/472) are described as three-way valves. 
In reference to claim 5, Lu discloses the claimed invention.
Note that with respect to claim 5, all three alternative clauses of claim 5 includes the second four -way valve and therefore, only further limits clauses 1 or 2 of claim 2. Clause 3 of claim 2 remains unchanged. Accordingly, all elements of claim 5 is only considered limiting to a system that does not include the third clause of claim 2. Since Lu discloses the third clause of claim 2, the other alternatives are not deemed to be required and Lu meets the limitations of claim 5.
In reference to claim 6, Lu discloses the claimed invention.
Note that with respect to claim 6 the first and second alternative clauses refer to the collecting pipe. The collecting pipe is a limitation of clauses 1 and 2 of claim 5, which in turn modify only clauses 1 and 2 of claim 2. Clause 3 of claim 2 remains unchanged. Accordingly, the limitations of the first and second alternative clauses of claim 6 are only required in a system that includes clause 1 or 2 of claim 2, and clause 1 or 2 of claim 5. Further, alternative clause 3 of claim 6 refers to “the flow divider”. The flow divider is a limitation of clauses 1 and 3 of claim 5 which in turn modify only clauses 1 and 2 of claim 2. Clause 3 of claim 2 remains unchanged. Accordingly, the limitations of the first and third alternative clauses of claim 6 are only required in a system that includes clause 1 or 2 of claim 2, and clause 1 or 2 of claim 5.

 The limitations of claim 6 are not deemed to further limit clause 3 of claim 2. Since Lu teaches all of the limitations of clause 3 of claim 2, the limitations of claim 6 are not required and Lu is considered to meet the limitations thereof. 
In reference to claim 7, Lu discloses the claimed invention.
Note that with respect to claim 7, the claim refers to “the flow divider”. The flow divider has antecedent basis in clause 1 and 3 of claim 6, which in turn only modifies alternative clauses 1 and 3 of claim 5 which in turn only modifies clauses 1 and 2 of claim 2. Clause 3 of claim 2 remains unchanged. Accordingly, the limitations of claim 7 are only required in a system that includes clause 1 or 2 of claim 2, and clause 1 or 3 of claim 5 and clause 1 or 3 of claim 6. The limitations of claim 7 are not deemed to further limit clause 3 of claim 2. Since Lu teaches all of the limitations of clause 3 of claim 2, the limitations of claim 7 are not required and Lu is considered to meet the limitations thereof.
In reference to claim 8, Lu discloses the claimed invention.
Note that with respect to claim 8, the claim refers to “the second four-way valve”. The second four-way valve has antecedent basis in alternative clauses 1 and 2 of claim 2 and therefor only further limits clauses 1 and 2 of claim 2. Clause 3 of claim 2 remains unchanged. Since Lu teaches all of the limitations of clause 3 of claim 2, the limitations of claim 8 are not required and Lu is considered to meet the limitations thereof.
In reference to claim 9, Lu discloses the claimed invention.
Note that with respect to claim 9 the three clauses of claim 9 all refer to “the supercooler”. The super cooler has antecedent basis in claim 8 which in turn only modified clauses 1 and 2 of claim 2. Clause 3 of claim 2 remains unchanged. Since Lu teaches all of the limitations of clause 3 of claim 2, the limitations of claim 9 are not required and Lu is considered to meet the limitations thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of US 2014/0318165 to Kanazawa et al., hereinafter referred to as Kanazawa.
In reference to claim 10, Lu and Kanazawa discloses the claimed invention.
Lu fails to disclose a first stop valve and a second stop valve are arranged at two ends of the indoor heat exchanger respectively.
Kanazawa teaches that in the art of heat pumps, providing a first stop valve (37) and a second stop valve (38) arranged at two ends of an indoor heat exchanger (42) respectively is known, see figure 1. Kanazawa teaches that this method allows refrigerant to be suitably collected in the heat source-side unit by a pump down operation even when the capacity of the usage-side heat exchanger is greater than the capacity of the heat source-side heat exchanger [0005]. This is strong evidence that modifying  as claimed would produce predictable result. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Lu by  Kanazawa such that  a first stop valve and a second stop valve are arranged at two ends of the indoor heat exchanger respectively since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing refrigerant to be suitably collected in the heat source-side unit by a pump down operation even when the capacity of the usage-side heat exchanger is greater than the capacity of the heat source-side heat exchanger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763